DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 5-8, 11, 13-14, and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claim 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 1-2, 5-8, 11, 13-14, and 16 are allowable. Claims 3-4, 15 and 17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 3-4, 15 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-8 and 11-17 are pending.
Claims 1-8 and 11-17 are allowable.

Allowable Subject Matter
Claims 1-8 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is Oderkerken (US 3,652,236, cited previously, Oderkerken), as evidenced by Morse (US 4,269,859, cited previously). 
Oderkerken teaches an integrally formed product (see Figure 1, elements 2 and 3); comprising a metal, which is referred to as a base layer (Figure 1 – element 2; Col. 2, Lines 29-37; Col. 5, Lines 38-44; Claim 1) and a fiber of biological origin dispersed therein, which is referred to as organic fibers (Figure 1 – element 3; Col. 1, Lines 34-47; Claim 2; Examples I-VII). Regarding the content of the fibers within the metal matrix Oderkerken does not explicitly teach a mass content. The examiner notes however, that applicants specify adding 0.01-30% vol. cellulose fibers into the plating mixture, and that this results in the claimed mass range (see 2 (see Examples I-IX), which are substantially identical to the plating conditions of the instant application (Tables 1-6). As such, the examiner submits that since Oderkerken teaches substantially identically processing conditions, and adding cellulose in an amount that falls within and/or overlaps/abuts the instant range, it would be reasonably expected that the product of Oderkerken would necessarily inherently possess a mass of cellulose that would either anticipate or render obvious the instant ranges of Claims 1 and 11, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01) and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Oderkerken, however does not teach that the product comprises copper or tin as the metal nor that a terminal for electrical contact comprises the product above product.
Regarding the metal being copper or tin, Oderkerken specifically teaches that the metal layer comprises nickel, and presents multiple examples to that effect (see Examples I-VII). The examiner further notes that the invention of Oderkerken is drawn mainly to a microporous chromium coating (Col. 1, Lines 5-7), and that the focus related to the nickel layer is to provide a smooth, surface on which the microporous chromium layer is deposited (Col. 1, lines 30-40). Moreover the examiner notes that underlying microporous chromium coating, the conventional methodology is to dispose a bright nickel layer with non-metallic particles, as evidenced by Nickel Institute (“Nickel Plating Handbook”, Nickel Institute), which teaches this as the most common practice (see Page 28, Figure 10c; Page 29, First Paragraph). Therefore, the examiner submits that the substitution of copper or tin in place of nickel would not be an obvious modification to one of ordinary skill in the art, because doing so is not conventional in the art. Additionally, the examiner notes that it is well-known that corrosion in chromium coatings takes place in the underlayer, i.e., nickel layer, because chromium is more electrochemically than nickel (see Nickel Institute, Page 27, Paragraph 1). The examiner submits copper and tin are less electrochemically noble than nickel, as evidenced by Department of Defense (“Dissimilar Metals”, see Pages 7-8 – Table 2), and therefore such a substitution of either in place of nickel would not only be non-obvious, but also would yield an inferior product, since the resulting structure of Oderkerken would be more subject to corrosion. 
Regarding a terminal for electrical contact comprising the product, Oderkerken is drawn to a product comprising a microporous chromium coating (Col. 1, Lines 5-7), with a nickel underlayer, on an iron substrate (see Examples I-VII). There is no teaching nor suggestion in Oderkerken or the prior art that such a material would be desirable for use in a terminal for electrical contact. Specifically, the examiner notes that microporous chromium, nor chromium, is 
Therefore, the examiner submits that the aforementioned limitation distinguishes over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, see Remarks Page 11, filed 06 January 2022, with respect to the objections of the specification have been fully considered and are persuasive. Specifically, the applicants have amended the specification to remove objectionable subject matter. The objections to the specification have been withdrawn. 
Applicant’s arguments and amendments, see Remarks Page 12, filed 06 January 2022, with respect to the rejections of Claim 6-7 over 35 USC 112b have been fully considered and are persuasive. Specifically, the applicants have amended Claims 6-7 to obviate the 112b rejections. The 112b rejections have been withdrawn. 
With respect to the previous art rejections over 35 USC 102/103, applicants have incorporated the subject matter, identified as allowable in the non-final rejection of 15 October 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784         

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784